Appeal by defendant from (1) an order of the former County Court, Kings County, dated September 21, 1961 and made after a hearing, and (2) an order of the Supreme Court. Kings County, dated April 11, 1969 and made without a hearing, each denying a separate coram nobis proceeding. Orders affirmed. We find no merit to the contentions of defendant that he was prejudiced because of ineffective representation by counsel and that his guilty plea was coerced. Beldoek, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.